EXHIBIT 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Darling International Inc. (the “Company”) on Form 10-Q for the period ending April 3, 2010 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), the undersigned, Randall C. Stuewe, Chief Executive Officer of the Company and John O. Muse, Chief Financial Officer of the Company, each hereby certifies, pursuant to 18 U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002 (the “Act”), that: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. This certification is being furnished solely for purposes of compliance with the Act. /s/ Randall C. Stuewe /s/ John O. Muse Randall C. Stuewe John O. Muse Chief Executive Officer Chief Financial Officer Date:May 13, 2010 Date:May 13, 2010
